Citation Nr: 1045110	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  03-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to VA benefits based on the character of 
discharge from active duty.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant served on active duty from December 1970 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from July and August 2002 decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to nonservice-
connected pension benefits.  In those decisions, the RO noted 
that, in accordance with an administrative decision issued in 
March 1979, VA found that the appellant was barred from receiving 
VA benefits because he was discharged under other than honorable 
conditions as a result of absence without official leave (AWOL) 
for a continuous period of at least 180 days.  The appellant was 
given notice of the March 1979 decision and his appellate rights 
the same month.

In August 1979, the appellant's notice of disagreement (NOD) with 
that decision, which had been forwarded by the Board, was 
received by the RO.  A statement of the case (SOC) on the 
character of discharge appeal was not issued until September 
2003; as a result, the claim for benefits remained in appellate 
status.  The appellant perfected a timely appeal in September 
2003.  A July 2002 statement from the appellant also served as an 
NOD with the July 2002 denial of nonservice-connected pension 
benefits and, under the holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), that issue was remanded by the Board in January 
2006 for issuance of an SOC.

The case was remanded by the Board a second time in February 2009 
to afford the appellant a hearing before a member of the Board.

The appellant testified before a Decision Review Officer in July 
2003 and before the undersigned Veterans' Law Judge in May 2009.  
Transcripts of these hearings are of record.

An August 2009 Board decision denied the Veteran's appeal as to 
both issues.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By order 
dated April 5, 2010, the Court remanded the case to the Board 
pursuant to the terms of a Joint Motion For Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has alleged that unit and clinic records from Fort 
Jackson Army Hospital are relevant to his appeal.  The RO has 
made extensive attempts to obtain all identified records to the 
best of its ability.  The parties to the JMR have determined that 
an additional, potential custodian of records for these records 
may be available.  Accordingly, the case is remanded for an 
additional records search pursuant to the terms of the JMR.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personal Records 
Center (NPRC) and make specific requests for 
the following records:

	a) search for and provide all inpatient 
and outpatient clinical records of the 
Veteran's treatment at Fort Jackson Hospital, 
South Carolina, for the approximate time 
period from April to October 1971; and

	b) search for and provide the Veteran's 
unit records for the approximate time period 
from April to October 1971, to include unit 
rosters and morning reports.

2.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
furnish the Veteran and his representative a 
supplemental statement of the case and allow 
an appropriate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

